      Case 2:16-cv-00562-WBS-DMC Document 77 Filed 12/11/20 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



KORDY RICE,                                  No. 2:16-CV-0562-WBS-DMC-P

               Plaintiff,

       v.

R. MCCORD, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Kordy Rice, CDCR # V-43736, a necessary and material witness in a settlement conference in
this case on January 7, 2021, is confined in Salinas Valley State Prison (SVSP), in the custody of
the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place of confinement,
on Thursday, January 7, 2021 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at Salinas Valley State Prison at (831) 678-5544 or via email.

   4. Any issues with the Zoom video conference connection should be immediately be
      reported to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.


Dated: December 11, 2020
                                                   ____________________________________
                                                   DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
     Case 2:16-cv-00562-WBS-DMC Document 77 Filed 12/11/20 Page 2 of 2




                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SVSP, P. O. Box 1020, Soledad, California 93960:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: December 11, 2020
                                                ____________________________________
                                                DENNIS M. COTA
                                                UNITED STATES MAGISTRATE JUDGE
